 

 

Case 5:20-cr-00040-JA-PRL Document 135 Filed 04/12/21 Page 1 of 1 PagelD 521
Case 5:20-cr-00040-JA-PRL Document 123 Filed 03/22/21 Page 1 of 1 PagelD 433
ELEVENTH CIRCUIT TRANSCRIPT INFORMATION FORM

PARTI. TRANSCRIPT ORDER INFORMATION
Appellant to complete and file with the District Court Clerk and the Court of Appeals Clerk within 14 days of the filing of the notice of

appeal in all cases, including those in which there was no hearing or for which no transcript is ordered.
Short Case Style:__UNITED STATES OF AMERICA vs Christina Lynn Catalano
District Court No.: 5:20-cr-40-JA-PRL Date Notice of Appeal Filed: 3/5/2021 Court of Appeals No.:_21-10759

(If Available)
CHOOSE ONE: ONohearing O No transcript is required for appeal purposes O All necessary transcript(s) on file

mi T AM ORDERING A TRANSCRIPT OF THE FOLLOWING PROCEEDINGS:

Check appropriate box(es) and provide all information requested:

 

 

 

 

 

HEARING DATE(S) JUDGE/MAGISTRATE COURT REPORTER NAME(S)
O Pre-Trial Proceedings
O Trial
O Sentence
mi Plea 11/30/2020 Philip Lammens Shannon Bishop
fl Other 9/9/2020; 10/8/2020; 2/12/2021 & 2/17/2021 Philip Lammens & Elizabeth Jenkins Shannon Bishop

 

METHOD OF PAYMENT:

m =1CERTIFY THAT I HAVE CONTACTED THE COURT REPORTER(S) AND HAVE MADE SATISFACTORY
ARRANGEMENTS WITH THE COURT REPORTER(S) FOR PAYING THE COST OF THE TRANSCRIPT.

QO) CRIMINAL JUSTICE ACT. Attached for submission to District Judge/Magistrate is my completed CJA Form 24 requesting authorization

for government payment of transcript. [A transcript of the following proceedings will be provided ONLY IF SPECIFICALLY AUTHORIZED
in Item 13 on CJA Form 24: Voir Dire; Opening and Closing Statements of Prosecution and Defense; Prosecution Rebuttal; Jury Instructions.]

Ordering Counsel/Party: Shehnoor Kaur Grewal
Name of Firm: Federal Public Defender's Office
Address: 2975 W. First Street, Suite 300, Fort Myers, FL 33901

E-mail: shehnoor_grewal@fd.org Phone No.;_239-334-0397

I certify that I have completed and filed PART I with the District Court Clerk and the Court of Appeals Clerk, sent a copy to the appropriate Court
Reporter(s) if ordering a transcript, and served all parties,

DATE: 3/22/2021 SIGNED: /s/ Shehnoor Kaur Grewai Attorney for:_Christina Lynn Catalano

PART Il. COURT REPORTER ACKNOWLEDGMENT

Court Reporter to complete and file with the Distrigt Cguri Clerk within 14 days of receipt. The Court Reporter shall send a copy to
the Court of Appeals Clerk and to all Renee G

Date-Transcript Order received: Z/ /-
Soren tes arrangements for paying the cbst of the transcript were completed on: ¢) b/2 0

O Satisfactory arrangements for paying the gost of the transcript have not been made. -
No. of hearj ih Espo of transcript pages:_ 7 Estimated filing date: 4 Ze
DATE: 4/72 / 2/1 SIGNED: ee. Sp Phone No.; 3/4- Bars P24

ton t
NOTE: The transcript is due to be filed within 36 days of type satisfactory arrangements for paying the cost of the
transcript were completed unless the Court Reporter obtairis'an extension of time to file the transcript.

 

  

 

PART III, NOTIFICATION THAT TRANSCRIPT HAS BEEN FILED IN DISTRICT COURT

Court Reporter to complete and file with the District Court Clerk on date of filing transcript in District Court. The Court
Reporter shall send a copy to the Court of Appeals Clerk on the same date.

This is to certify that the transcript has been completed and filed with the district court on (date):
Actual No. of Volumes and Hearing Dates:

 

Date: Signature of Court Reporter:

 

Rev. 5/14

 
